Order of March 12, 2015 Withdrawn; Order filed March 16, 2015




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00092-CR
                                    ____________

                            LARRY FLORES, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee


                       On Appeal from the 177th District Court
                               Harris County, Texas
                           Trial Court Cause No. 756276

                                      ORDER

      On March 12, 2015, this Court issued an order requesting a supplemental
clerk’s record containing the trial court’s order signed January 12, 2015. The order
was issued in error.

      Our order of March 12, 2015, is withdrawn.

                                       PER CURIAM